Citation Nr: 1529026	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  14-28 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include whether new and material evidence has been received to reopen a previously denied claim. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to January 1947 with additional service with the Naval Reserve.  He died July 2011.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the RO in St. Petersburg, Florida, which reopened a claim of entitlement to service connection for the cause of the Veteran's death and denied the claim on the merits.  Although the RO reopened the claim, the Board is obligated to review the reopening determination prior to consideration of the merits of the appellant's claim.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The appellant testified before the undersigned at an April 2015 hearing at the RO.  A transcript has been associated with the file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  An unappealed October 2011 rating decision denied the appellant's original claim of entitlement to service connection for the cause of the Veteran's death.

2.  Additional evidence received since the October 2011 rating decision is neither cumulative nor redundant, pertains to the reasons for the prior denial, and raises the reasonable possibility of substantiating the appellant's claim for entitlement to service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The October 2011 rating decision, denying the claim of service connection for the cause of the Veteran's death, became final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  The criteria to reopen the claim of entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's original claim for entitlement to service connection for the cause of the Veteran's death was denied in an October 2011 rating decision.  The appellant was provided notice of the October 2011 rating decision and her procedural and appellate rights in an October 2011 letter sent to the appellant's last known address.  The appellant has not alleged that she did not receive this notice.  The appellant did not file a notice of disagreement nor was evidence received by VA for this claim within one year of the October 2011 notice of the adverse decision.  Accordingly, the October 2011 decision became final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1103.

VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The appellant's original claim was denied because, although the Veteran was in receipt of service connection for several disabilities including primary open angle glaucoma, the evidence did not show that any of these disabilities was either a principal or contributory cause of death.  In particular, a July 2011 death certificate for the Veteran listed the cause of death as "multiple diseases of the elderly."  

Since filing her petition to reopen the claim, the appellant obtained and submitted an amended death certificate, dated November 2012, which lists "glaucoma with legal blindness" as a contributory cause of death.  

The Board finds the amended death certificate to be new, pertinent to the basis of the prior denial, and to raise a reasonable possibility of substantiating the claim.  The criteria for reopening have been met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

The application to reopen the claim of entitlement to service connection for the cause of the Veteran's death is granted; the appeal is granted to this extent only.



REMAND

The Board must remand the reopened claim for additional records development.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).

In April 2013, the appellant requested that the RO obtain any and all of the Veteran's pertinent records from the James A. Haley VA Veterans' Hospital in Tampa, Florida, and from the MacDill Air Force Base (AFB) glaucoma clinic, also in Tampa, Florida.  

At the April 2015 hearing before the undersigned, the appellant indicated that relevant records may be in the possession of a Dade City VA medical facility, the MacDill AFB glaucoma clinic, the military hospital in Bethesda, Maryland, and a private nursing home where the Veteran resided for the last two to three years of his life.  The Board notes that the VA does not have a medical facility in Dade City, Florida, but does have a nearby community based outpatient clinic (CBOC) in Zephyrhills, Florida.  This CBOC is affiliated with the James A. Haley Veterans' Hospital.  

These records do not appear in the claims file; remand is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant and ask her to submit the treatment records from the nursing home in which the Veteran resided or to complete an authorized release form so that VA may obtain such records on her behalf.  

If records are requested on the appellant's behalf and cannot be obtained, so inform the appellant, telling what efforts were made to obtain the records and what additional actions will be undertaken with regard to her claim.

2.  Make appropriate requests for any records of the Veteran's treatment at the following Federal facilities:

* The James A. Haley Veterans' Hospital and affiliated CBOC facilities; 
* The MacDill AFB glaucoma clinic; and
* The Walter Reed National Military Medical Center (to include its predecessor, the National Naval Medical Center in Bethesda, Maryland) dated in approximately 1994.

If any requested records cannot be obtained, inform the appellant and tell her what efforts were made to obtain the records and what additional actions will be undertaken with regard to her claim.

3.  After the above development has been completed, readjudicate the claim for entitlement to service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, furnish the appellant and her representative a supplemental statement of the case and a reasonable opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JAMES D. RIDGWAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


